DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 8-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 8, prior art failed to disclose or fairly suggest a method comprising, along with other recited claim limitations, forming a second gate spacer extending along a sidewall of the first gate spacer, the first gate spacer disposed between the second gate spacer and the first gate stack as amended on 12/28/2021 and as argued on page 8 of the remarks filed in 12/28/2021. Claims 9-16 depend from claim 8 and hence are allowed for the same reason therein. 
Regarding Claim 17, prior art failed to disclose or fairly suggest a method comprising, along with other recited method claim limitations, removing the layer of the first dopant with an etch process, wherein the etch process does not remove the first dopant implanted in the spacer layer; performing a thermal anneal process to drive the first dopant from the spacer layer into the substrate; after performing the thermal anneal process, patterning the spacer layer to form a first spacer over the substrate; and after patterning the spacer layer, forming a second spacer adjacent the first spacer. Claims 18-20 depend from claim 17 and hence are allowed for the same reason therein. 
Regarding Claim 21, prior art failed to disclose or fairly suggest a method comprising, along with other recited claim limitations, implanting a dopant in the spacer layer; performing an anneal process to drive the dopant from the spacer layer into the fin and into the isolation region; and after performing the anneal process, patterning the spacer layer to form a first gate spacer extending along a sidewall of the gate stack and as argued on pages 8 and 9 of the remarks filed on 12/28/2021. Claims 22-27 depend from claim 20 and hence are allowed for the same reason therein. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        1/6/2022